DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, Applicant recites that the first electronic component is “selected from the list consisting of a light emitting diode (LED), a series of LEDs, a resistor, a transistor….”, then recites in lines 11-12 that the first electronic component is “for data collection”.  Applicant appears to be claiming a broad range of first electronic components which may or may not be “for data collection”, then narrowly claiming that the first electronic component is “for data collection”.  It is unclear to Examiner what Applicant exactly is claiming as “the first electronic component”.  Examiner respectfully asks Applicant to clarify or amend accordingly.
Additionally, in lines 13-14, Applicant recites that “a further coupling unit” is “attached to the external unit having a further electronic component…”.  Applicant appears to be claiming that a different coupling unit (i.e., “a further coupling unit”) is attached to the same external unit that the first coupling unit is attached to.  This is unclear and seems inconsistent with Applicant’s disclosure.  Perhaps Applicant intended to recite in lines 13-14 that “a further coupling unit is attached to a further external unit having a further electronic component”?  Examiner respectfully asks Applicant to clarify or amend accordingly.
Finally, in line 20, Applicant recites that “the external unit is an electronic component for wireless data transmission”.  It is unclear what “external unit” Applicant is referring to.  As noted above, Applicant recited that the external unit has “a first electronic component” selected from a group of electronic components, some of which are not components for “wireless data transmission”.  Examiner again asks Applicant to clarify or amend the claim accordingly.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen et al (US 6,840,776).
Regarding claim 1, Sorensen discloses an electrical supply module comprising: a composite board 4 comprising a first layer 7 and a second layer 10 of an electrically conducting material, which first layer and second layer are separated by an insulator 11 of an electrically insulating material, which first layer 7 forms an outer surface comprising a first electrical contact site (electrical contact site of layer 7 in contact with electrical contact area 6, see at least Fig. 1), the composite board having a recess 3 extending through the outer surface, the first layer and the electrically insulating material, which recess allows access to a second electrical contact site (electrical contact site of layer 10 in contact with electrical contact area 9, see at least Fig. 1) at the second layer, the recess 3 having a coupling portion (at least annular wall of recess 3 in contact with annular wall 12 of coupling unit 1, see Figs. 1-2), and a coupling unit 1 for attaching to an external unit 2 using direct current, the coupling unit having a complementary coupling portion (at least annular wall 12 of unit 1) allowing releasable coupling with the coupling portion of the recess 3, a first electrical contact area 6 and a second electrical contact area 9, wherein coupling of the coupling portion and the complementary coupling portion establishes electrical connection from the first electrical contact site to the first electrical contact area 6 and electrical connection from the second contact site to the second electrical contact area 9, whereby the attachment of the external unit to the coupling unit allows for the correct current direction to the external unit 2 (see particularly Figures 1-4; and generally other embodiments of Figures 5-17 and column 2, line 35 through column 5, line 35).  
Regarding claim 2, the electrical supply module in Sorensen comprises a plurality of recesses 3 and a plurality of coupling units 1 (see at least Figures 5-6).  
Regarding claim 4, the coupling unit 1 or recess in Sorensen comprises a conductor 9 for establishing electrical connection from the second electrical contact site to the second electrical contact area of the coupling unit when the coupling unit is coupled in the recess 3 (see at least Figures 1-2).  
Regarding claim 5, the conductor 9 in Sorensen comprises electrical insulation (see Fig. 1-2, casing 12 can be labeled as electrical insulation surrounding conductors 9,6) adapted to prevent contact between the conductor 9 and the electrically conducting first layer 7 (see at least Figures 1-2).  
Regarding claim 6, the outer surface of layer 7 in Sorensen can comprises an electrically insulating layer and a hole through the electrically insulating layer allows electrical contact to the first electrical contact site (see Figure 1 and column 3, lines 7-40 which teach that transparent material layers can be fixed including on the conducting layer 7).
Regarding claim 7, the electrical supply module in Sorensen has a nominal voltage and the electrical supply module further comprises a power supply (inherent to provide current through layers 7,9; generally discussed in column 7, lines 45-48) capable of providing between the first layer 7 and the second layer 9, a first constant voltage equal to or higher than the nominal voltage and a second constant voltage lower than the nominal voltage (see at least column 2, lines 39-47 and column 7, lines 45-48).  
Regarding claim 8, the external unit 2 in Sorensen can have an electronic component having the nominal voltage (see at least Figure 1 and column 2, lines 39-47).
Regarding claim 9, the electrical supply module in Sorensen comprises a light emitting diode 2 electrically connected to the first layer 7 and the second layer 9 of electrically conducting material, and the power supply is capable of providing a first constant voltage equal to or higher than a nominal forward voltage of the LED and a second constant voltage below the nominal forward voltage (see at least column 2, lines 39-47 and column 7, lines 45-48).  
Regarding claim 10, Sorensen discloses a coupling unit 1 for coupling in a recess 3 of an electrical supply module 4 comprising a composite board 4 comprising a first layer 7 and a second layer 10 of an electrically conducting material, which first layer and second layer are separated by an insulator 11 of an electrically insulating material, which first layer 7 forms an outer surface comprising a first electrical contact site (electrical contact site of layer 7 in contact with electrical contact area 6, see at least Fig. 1), the composite board having a recess 3 extending through the outer surface, the first layer and the electrically insulating material, which recess allows access to a second electrical contact site (electrical contact site of layer 10 in contact with electrical contact area 9, see at least Fig. 1) at the second layer, the recess 3 having a coupling portion (at least annular wall of recess 3 in contact with annular wall 12 of coupling unit 1, see Figs. 1-2), the coupling unit 1 comprising a complementary coupling portion (at least annular wall 12 of unit 1) complementary to the coupling portion of the recess 3 of the electrical supply module, a first electrical contact area 6 and a second electrical contact area 9, wherein coupling of the complementary coupling portion and the coupling portion of the electrical supply module establishes electrical connection from the first electrical contact site to the first electrical contact area 6 and electrical connection from the second contact site to the second electrical contact area 9 (see particularly Figures 1-4; and generally other embodiments of Figures 5-17 and column 2, line 35 through column 5, line 35).
Regarding claim 11, the coupling unit in Sorensen is attached to an external unit 2 having an electronic component (LED, see column 2, lines 49-50) in electrical communication with the first electrical contact area 6 and the second electrical contact area 9 (see at least Figures 1-4).  
Regarding claim 12, the coupling unit 1 in Sorensen further comprises a conductor 9 for establishing electrical connection from the second electrical contact site to the second electrical contact area of the coupling unit when the coupling unit is coupled in the recess 3 of the electrical supply module (see at least Figures 1-2).
Regarding claim 13, the conductor 9 in Sorensen comprises a spring (see Figures 1 and 8 and at least column 4, lines 53-56).
Regarding claim 14, the electronic component in Sorensen is selected from the list consisting of a light emitting diode (see at least Figures 1-2 and column 2, lines 49-50).  
Regarding claim 15, Sorensen discloses an electrical supply system comprising an electrical supply module 4 according to claim 1, and an external unit 2 having an electronic component (LED), which external unit 2 is adapted to being attached to the coupling unit so that an electrical circuit between the electronic component, the first electrical contact area 6 and the second electrical contact area 9 is established when the external unit is attached to the coupling unit 1 (see at least Figures 1-4 and column 2, line 35 through column 5, line 35).  
Regarding claim 16, as best understood by Examiner, Sorensen discloses an electrical supply module 4 comprising a plurality of recesses 3 and a plurality of coupling units 1, wherein the electrical supply system comprises: a first coupling unit 1 attached to the external unit 2 having a first electric component (LED) is electrical communication with the first electrical contact area and the second electrical contact area, wherein the first electronic component is selected from the recited group; and a further coupling unit 1 attached to a further external unit 2 having a further electronic component (LED) in electrical communication with a further first electrical contact area and a further second electrical contact area, wherein the further electronic component is selected from the recited group (see at least Figures 1-4 and column 2, line 35 through column 5, line 35).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al (US 6,840,776).
Regarding claim 3, Sorensen generally teaches that the coupling unit 1 can be secured to the composite board 4 through various means and methods (see column 3, lines 17-27), but does not specifically teach that the coupling portion or complementary coupling portion comprise one or more magnets.  However, the use of magnets for securing objects is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide magnets on the coupling portion of the recess 3 and/or the complementary coupling portion of the coupling unit 1 in Sorensen in order to achieve the stated objective of securing “with known methods” (see column 3, lines 17-20) while securely attaching the coupling unit 1 to prevent falling or dislodging from the board 4 and provide an easy method for removal to replace the coupling unit 1.  




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875